                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                        NETFUEL, INC.,
                                   8                                                       Case No. 5:18-cv-02352-EJD
                                                       Plaintiff,
                                   9                                                       ORDER DENYING ADMINISTRATIVE
                                                v.                                         MOTION FOR LEAVE TO FILE
                                  10                                                       SECOND SUMMARY JUDGMENT
                                        CISCO SYSTEMS INC.,                                MOTION
                                  11
                                                       Defendant.                          Re: Dkt. No. 269
                                  12
Northern District of California
 United States District Court




                                  13          Cisco’s has filed an administrative motion seeking leave to file a second summary

                                  14   judgment motion. The administrative motion is denied.

                                  15          In the Joint Case Management Statement filed one week in advance of the February 28,

                                  16   2019 Case Management Conference, Cisco asked the Court to modify the pretrial schedule so that

                                  17   it could file an early motion for summary judgment on noninfringement (the “MSJ”). Dkt. No. 64

                                  18   at 12. Cisco’s proposed modification of the case schedule called for two periods for expert

                                  19   discovery, an early one for the noninfringement issue and the second for other matters. Id. at 12-

                                  20   14. In that Statement, NetFuel represented that it intended to amend its infringement contentions.

                                  21   Id. at 1. At the Case Management Conference, the Court warned that Cisco “proceed[ed] at their

                                  22   own peril.” Hr’g. Tr. 140:22. Based on Cisco’s representations, the Court, on April 11, 2019,

                                  23   modified the pretrial schedule so that Cisco could file the MSJ with the benefit of early expert

                                  24   discovery on noninfringement. Dkt. No. 72. On April 19, 2019, NetFuel served its warned-of

                                  25   amended infringement contentions. Dkt. No. 77-10 ¶ 6. In relevant part, the amended

                                  26   contentions sought to add an infringement theory based on the software feature EPFT. Dkt. No.

                                  27
                                       Case No.: 5:18-cv-02352-EJD
                                  28   ORDER DENYING ADMINISTRATIVE MOTION FOR LEAVE TO FILE SECOND
                                       SUMMARY JUDGMENT MOTION
                                                                        1
                                   1   79 at 7. NetFuel moved to amend its contentions on May 14, 2019. Dkt. No. 79. NetFuel then

                                   2   filed the MSJ on June 21, 2019. Dkt. No. 114. The MSJ did not address the infringement theory

                                   3   based on EPFT. Id. Three days later, the assigned Magistrate Judge granted in part and denied in

                                   4   part the motion for leave to amend, allowing NetFuel to amend its contentions to include the EPFT

                                   5   infringement theory. Dkt. No. 116. The Court denied the MSJ. Dkt. No. 280. Cisco now seeks

                                   6   leave to file a second summary judgment motion; this one would seek summary judgment on the

                                   7   EPFT infringement theory.

                                   8          Throughout this case, the Court’s Standing Order for Civil Cases has limited parties to a

                                   9   single summary judgment motion. Standing Order § IV.A.1.1 “Although successive motions for

                                  10   summary judgment are not categorically barred, they are generally disfavored in federal court.”

                                  11   Peasley v. Spearman, 2017 WL 5451709, at *3 (N.D. Cal. Nov. 14, 2017) (quoting AAA Flag &

                                  12   Banner Mfg. Co., Inc. v. Flynn Signs & Graphics, Inc., 2010 WL 11463632, at *2 (C.D. Cal. Mar.
Northern District of California
 United States District Court




                                  13   15, 2010)). A court may exercise its discretion to consider a successive motion for summary

                                  14   judgment in certain circumstances, such as when new evidence or “an expanded factual record”

                                  15   becomes available. Id. (quoting Hoffman v. Tonnemacher, 593 F.3d 908, 911 (9th Cir. 2010)).

                                  16   Courts have applied a good cause standard when considering whether to entertain additional

                                  17   summary judgment motions. Id.

                                  18          The core of Cisco’s argument is that “[b]ecause NetFuel accused EPFT after Cisco filed its

                                  19   original summary judgment motion . . . Cisco could not have included EPFT in that motion.”

                                  20   Mot. at 1. But, as discussed above, Cisco has been on general notice that NetFuel intended to

                                  21   amend its infringement contentions since at least February 21, 2019. Cisco learned that NetFuel

                                  22   sought to add the EPFT infringement theory on April 19, 2019. Despite that knowledge and the

                                  23   Court’s warning, Cisco chose to file the MSJ when it did. Granted, the Court did not issue the

                                  24   order allowing NetFuel to add the EPFT infringement theory until three days after Cisco filed the

                                  25

                                  26   1
                                        On May 3, 2019, the Court issued an updated Standing Order for Civil Cases. The prior
                                  27   Standing Order for Civil Cases also limited parties to a single summary judgment motion.
                                       Case No.: 5:18-cv-02352-EJD
                                  28   ORDER DENYING ADMINISTRATIVE MOTION FOR LEAVE TO FILE SECOND
                                       SUMMARY JUDGMENT MOTION
                                                                                         2
                                   1   MSJ, but that is a risk that Cisco accepted. “Because the timing of [Cisco’s] motion was totally in

                                   2   [Cisco’s] hands, whatever limitations went along with that timing were of [Cisco’s] own making.”

                                   3   Bernstein v. Virgin Am., Inc., 2017 WL 7156361, at *1 (N.D. Cal. Dec. 29, 2017). Cisco has not

                                   4   shown good cause.

                                   5           Additionally, allowing Cisco to file a second summary judgment motion would be unfairly

                                   6   prejudicial to NetFuel. NetFuel represents that it has already expended considerable resources

                                   7   defending against the MSJ. It would not be fair to force NetFuel to go through that process a

                                   8   second time. See H.I.S.C., Inc. v. Franmar Int’l Importers, Ltd., 2018 WL 8648382, at *1 (S.D.

                                   9   Cal. Nov. 5, 2018) (“To permit Plaintiffs a second bite at the apple at this late stage would . . . be

                                  10   unfair to Defendants . . . .”).

                                  11           The Court denies Cisco’s Administrative Motion for Leave to File a Second Motion for

                                  12   Summary Judgment.
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.

                                  14   Dated: January 31, 2020

                                  15                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  16                                                     United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No.: 5:18-cv-02352-EJD
                                  28   ORDER DENYING ADMINISTRATIVE MOTION FOR LEAVE TO FILE SECOND
                                       SUMMARY JUDGMENT MOTION
                                                                        3
